Case 1:19-cr-00373-PGG Document 296 Filed 05/18/20 Page 1 of 2

LAW OFFICES

SCOTT A. SREBNICK, P.A.

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard

* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131

 

 

Tel: 305-285-9019
Fax: 305-377-9937

May 18, 2020 E-mail: scott@srebnicklaw.com

www.srebnicklaw.com

Via ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States vy. Avenatti, No. S1 19 Cr. 373 (PGG)
Unopposed Motion for an Adjournment of the
Sentencing Date and Sentencing Submissions

Dear Judge Gardephe:

Mr. Avenatti’s sentencing hearing is currently scheduled for June 17, 2020. I write to
respectfully request an adjournment of that date for approximately sixty (60) days, until early-
mid August 2020, and a corresponding adjournment of the dates for the defense and the
government to file their sentencing submissions. The government consents to this motion.

As this Court is aware, on February 14, 2020, a jury found Mr. Avenatti guilty of the
three counts charged against him in the Superseding Indictment. At the time, Mr. Avenatti
was in custody pursuant to a remand order entered by United States District Judge James Selna
of the Central District of California. On April 24, 2020, Mr. Avenatti was temporarily released
to home confinement in California at the residence of a friend pursuant to conditions set by
Judge Selna in the wake of the COVID-19 pandemic. See United States v. Avenatti, Case No.

SA-CR-19-61-TVS (ECF No. 154:7). Mr. Avenatti remains under home confinement in
Venice, California.

Mr. Avenatti wishes to appear with undersigned counsel, in person, at his sentencing
hearing before this Court. Given the current health crisis, and the acute situation in New York
City, Mr. Avenatti respectfully requests that the sentencing hearing be continued for
approximately 60 days so as to minimize the health risks to all involved, including to any
individuals who may wish to attend in support of Mr. Avenatti. Mr. Avenatti respectfully
requests a sentencing date in early-mid August, 2020, if convenient for the Court.! Moreover,
in accordance with the Court’s individual practice rules for criminal cases, Mr. Avenatti

 

*Mr. Avenatti’s trial in the Central District of California is currently scheduled to commence on
August 18, 2020, see Case No. SA-CR-19-61-JVS (C.D.Ca) (ECF No. 126), but it is unclear
whether jury trials will resume by then. AUSA Richenthal is unavailable on August 21, 2020.
Case 1:19-cr-00373-PGG Document 296 Filed 05/18/20 Page 2 of 2

respectfully requests that his sentencing submission be due two weeks before any new
sentencing date and that the government’s sentencing submission be due one week before that
sentencing date. See Individual Practices of Judge Paul G. Gardephe, Criminal Cases, Rule
8.B.2. The additional time will enable undersigned counsel to adequately prepare for
sentencing, as undersigned counsel has had extremely limited communication with Mr.
Avenatti for several months while he was in lockdown and then in quarantine at MCC-New
York.

The trial prosecutors have advised that the government does not oppose a 60-day
adjournment of the sentencing hearing and the dates for filing sentencing submissions.

Respectfully Submitted,
/s Scott Srebnick

Scott A. Srebnick

E. Danya Perry

cc: Government Counsel
